                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AE                                                271 Cadman Plaza East
F. #2018R00733                                    Brooklyn, New York 11201

                                                  February 3, 2020

By ECF

The Honorable James Orenstein
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Wesley Barber, et al.
                     Docket No. 19-CR-239 (RJD) (JO)

Dear Judge Orenstein:

              The government respectfully encloses a redacted copy of the statement that
was provided to the Court earlier today, redacting victim identifying information.

                                                  Respectfully submitted,

                                                  ROBERT ZINK
                                                  Chief
                                                  Fraud Section, Criminal Division
                                                  U.S. Department of Justice

                                          By:

                                                             /s/
                                                  Andrew Estes
                                                  Trial Attorney
                                                  (718) 254-6250

cc:    Counsel of Record (via ECF)
